
	
		II
		110th CONGRESS
		1st Session
		S. 2493
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2007
			Mr. Lautenberg (for
			 himself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the limitation of certain air traffic in the
		  New York and New Jersey region.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair and Competitive Air
			 Transportation Service in New York-New Jersey Region
			 Act.
		2.Prohibition on
			 limiting certain air traffic
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Transportation, or any other Federal official, may not take any action that
			 will limit commercial air traffic from one airport operated by the Port
			 Authority of New York and New Jersey that does not limit commercial air traffic
			 from all airports operated by the Port Authority of New York and New Jersey,
			 without the consent of the Port Authority of New York and New Jersey.
			(b)ExceptionSubsection
			 (a) shall not apply in the case of any action that the Secretary of
			 Transportation deems necessary to preserve air traffic safety or in the event
			 of a national emergency.
			
